[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Decision And Order Motion To Dismiss With Prejudice [152] CT Page 3458
1. So much of defendants' Motion To Dismiss With Prejudice which seeks outright dismissal of this case is denied.
2. Plaintiff and its counsel, Irving, Dubicki  Camassar, LLP, jointly and severally, shall pay to the defendants or their counsel, Gagne  Associates, P.C., one thousand dollars ($1000) for the cost of preparing and prosecuting the Motion To Dismiss With Prejudice [152], including the September 21, 1998 short calendar appearance and preparation of the supplemental memoranda responding to the materials filed by or behalf of the plaintiff opposing the motion.
3. The $1,000 payment ordered in the preceding paragraph shall be paid by delivery of the $1,000 to the offices of Gagne 
Associates, P.C., by 2:00 p. m. on Monday, April 5, 1999 in cash, or by a bank cashier's or certified check.
4. If the $1,000 payment is not paid as ordered in the preceding two paragraphs, this case shall be dismissed; the $1,000 payment obligation shall not be extinguished by the dismissal.
5. If the defendants renotice the deposition of the Massullos, or either of the Massullos, plaintiff and its counsel, Irving: Dubicki  Camassar, LLP, jointly and severally shall pay to the defendants or their counsel, Gagne  Associates, P.C., $50 to cover the cost of renoticing the deposition(s); payment shall be made within one week after the renoticing.
Parker, J.